PER CURIAM
Defendant appeals his conviction for assault in the second degree on the ground that the trial court did not orally give him all of the advice required by ORS 135.385(2) before accepting his guilty plea. He argues that the court’s error, in effect, nullified his conviction, making the voluntariness of his guilty plea an appealable issue. That issue was decided adversely to defendant in State v. Clevenger, 297 Or 234, 683 P2d 1360 (1984).
Defendant also challenges the length of his sentence, arguing that the trial court sentenced him “on the basis of past crimes and unprosecuted crimes.” That contention has no merit.
Affirmed.